United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATIONAL FOREST SERVICE,
Fort Bragg, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2122
Issued: June 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 13, 2010 appellant filed a timely appeal from a March 12, 2010 merit decision
of the Office of Workers’ Compensation Programs denying his claim for disability
compensation. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he was disabled from November 22 to
December 2, 2009 due to his accepted left shoulder condition.
FACTUAL HISTORY
On October 16, 2009 appellant, then a 44-year-old primary firefighter, filed an
occupational disease claim alleging that he developed shoulder impingement as a result of
1

5 U.S.C. § 8101 et seq.

working as a firefighter for 17 years. He first realized his condition and related it to his
employment on September 9, 2009. In a supplemental statement, appellant explained that he
first experienced shoulder problems around 2003, which progressed to the point that certain
overhead motions caused him extreme pain. He opined that his rotator cuff impingement was
caused by working as a firefighter and engine captain for over 17 seasons.
By decision dated November 3 and 12, 2009, the Office accepted appellant’s claims for a
left shoulder sprain and bursae and tendons disorder. On December 3, 2009 appellant filed a
claim for compensation for the period November 22 to December 19, 2009.
Appellant provided medical reports from Dr. Brian Cable, a Board-certified orthopedic
surgeon. In a September 23, 2009 medical report, Dr. Cable stated that appellant had been a
firefighter for over 17 years and experienced persistent shoulder problems since 2003. Appellant
described the pain as sharp and located anteriorly with some radiation down the biceps to the
deltoid insertion. He further explained that activities of daily living, particularly at work,
aggravated his shoulder with reflexive overhead motion being bothersome. Dr. Cable reported
that the pain was work related, specifically the activity of pulling heavy fire hose. He further
noted that appellant’s work involved upper body repetitive activities requiring upper body
strength such as laying fire lines and using a chain saw. Dr. Cable also conducted a physical
examination and observed no significant asymmetry or atrophy in appellant’s shoulders, point
tender over the anterolateral and posterolateral acromion aggravated with impingement
maneuvers and a grossly intact rotator cuff function. He noted that appellant’s Neer, Hawkins
and O’Brien’s testing were positive. Dr. Cable reviewed appellant’s MRI scan results and did
not find any significant rotator cuff pathology, but did observe some signal change consistent
with mild tendinitis. He opined that appellant’s work-related activities contributed to his left
shoulder large tear and recommended a shoulder arthroscopy. On November 24, 2009 the Office
authorized appellant’s left shoulder arthroscopy.
In a December 15, 2009 letter, the Office informed appellant that it received his claim for
compensation beginning on November 22, 2009. It requested he provide a medical report by his
treating physician indicating that appellant should be off work beginning on November 22, 2009
and confirming that appellant had surgery on December 8, 2009.
Appellant responded on December 18, 2009 by submitting additional medical reports by
Dr. Cable. In a December 4, 2009 letter, Dr. Cable confirmed that appellant was under his
medical care and stated that he should remain off work from December 2 to 19, 2009. In a
December 7, 2009 medical report, he stated that appellant was a 45-year-old right-handed
firefighter who was diagnosed with left shoulder outlet impingement and rotator cuff tendinitis.
Dr. Cable also noted that appellant was scheduled for left shoulder surgery on December 8, 2009.
In a December 8, 2009 surgical report, he noted that he performed a left shoulder arthroscopy on
appellant for his shoulder impingement. In a December 15, 2009 treatment note, Dr. Cable
checked a box indicating that appellant should remain off work until further notice.
In a letter dated December 23, 2009, the Office advised appellant that the medical
evidence was insufficient to demonstrate that appellant was disabled beginning on
November 22, 2009.

2

In a letter dated December 28, 2009, the Office reported that appellant received a
payment for the period December 8 to 31, 2009 for the amount of $2,578.56 and included a
payroll sheet. It also requested medical evidence supporting appellant’s disability for the period
December 2 to 8, 2009 and specifically explained that pain was not considered an objective
medical finding. On December 30, 2009 the Office issued another letter reporting that appellant
received a payment for the period January 1 to 3, 2010 in the amount of $368.36 and included a
supplemental payroll sheet.
Appellant provided additional reports by Dr. Cable and by Lem Martin, a physical
therapist. In a January 5, 2010 medical note, Dr. Cable confirmed that appellant was under his
medical care and had been off work from December 2 to 8, 2009 as a result of severe left
shoulder pain, little to no range of motion and heavy pain medication. In a December 18, 2009
work status report, he checked a box that appellant should remain off work until further notice,
but noted that appellant could return to modified work status with restrictions beginning on
January 4, 2010. In a February 3, 2010 medical report, Dr. Cable saw appellant for a
postoperative examination. He noted appellant’s date of injury as September 9, 2009 and date of
surgery as December 8, 2009. Dr. Cable further reported that appellant had returned to work
doing administrative duties and did not complain of any pain. He observed that appellant had
full range of motion of the shoulder with negative impingement signs, no pain on cross body
abduction and an intact rotator cuff function. Dr. Cable noted some weakness on isolation of
supraspinatus to heavy resistance, but x-rays revealed adequate decompression in both the
acromion and distal clavicle. In a December 8, 2009 operative report, he reported that the
surgery revealed a large anterior acromial spur, a hypertrophied coracoacromial ligament, an
inflamed and irritated underlying bursal surface of the rotator cuff, and a significant arthritic AC
joint impinging on the underlying rotator cuff with evidence of tendinitis.
In a December 29, 2009 physical therapy evaluation, Lem Martin, a physical therapist,
stated that appellant was a 45-year-old fireman with several episodes of left shoulder pain while
putting on a fire hose, which progressed to the point that he was unable to exercise. He reported
that appellant underwent a left shoulder subacromial decompression on December 10, 2009
performed by Dr. Cable and is currently undergoing physical therapy for early range of motion
and strength. Mr. Martin noted that appellant’s right shoulder range of motion was within
normal limits and his left shoulder range of motion was 0 to 145 degrees flexion, 0 to 125
degrees abduction, 0 to 90 degrees external rotation and 0 to 50 degrees internal rotation.
Appellant was advised to continue physical therapy treatments at least two times per week for six
weeks.
According to a January 11, 2010 payroll sheet, appellant received compensation for the
period December 2 to 7, 2009 in the amount of $736.73. The report noted that he had been
temporarily totally disabled since December 2, 2009.
In a decision dated March 12, 2010, the Office denied appellant’s claim for disability
compensation for the period November 22 to December 7, 2009 because he failed to submit
medical evidence demonstrating that he was totally disabled for that period.

3

LEGAL PRECEDENT
The term disability as used in the Act2 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.3 For each period
of disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.4 Whether a particular injury causes an
employee to be disabled for employment is a medical issue which must be proved by a
preponderance of the reliable, probative and substantial medical evidence.5 Findings on
examination are generally needed to support a physician’s opinion that an employee is disabled
for work.6
The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.7
ANALYSIS
The Office accepted appellant’s claim for left shoulder sprain and bursae and tendons
disorder. On December 3, 2009 appellant filed a claim for compensation for the period
November 22 to December 19, 2009. The record reflects that the Office paid him compensation
for the periods December 2 to 7, 2009, December 8 to 31, 2009 and January 1 to 3, 2010. The
issue, therefore, is whether appellant is entitled to compensation for the period November 22 to
December 2, 2009. The Board finds that the medical evidence submitted is insufficient to
support that the claimed period of disability was causally related to the accepted employment
conditions.
In support of his claim for disability compensation, appellant provided medical reports
and treatment notes from Dr. Cable. In a December 4, 2009 report, Dr. Cable stated that
appellant should remain off work from December 2 to 19, 2009. In December 15 and 18, 2009
treatment notes, he indicated that appellant should not work until further notice. In a January 5,
2010 report, Dr. Cable stated that appellant was off work from December 2 to 8, 2009 because of
severe shoulder pain. In addition, in a December 29, 2009 physical therapy report, Dr. Lem
described appellant’s improvement and advised him to continue physical therapy treatments.
None of these medical reports, however, state that appellant was disabled beginning on
November 22, 2009. As noted above, the employee has the burden of establishing that he was

2

Id. at §§ 8101-8193.

3

20 C.F.R. § 10.5(f); Paul E. Thams, 56 ECAB 503 (2005).

4

Sandra D. Pruitt, 57 ECAB 126 (2005); Dennis J. Balogh, 52 ECAB 232 (2001).

5

G.T., 59 ECAB 447 (2008); Gary J. Watling, 52 ECAB 278 (2001).

6

See S.F., 59 ECAB 525 (2008); Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Amelia S. Jefferson, 57 ECAB 183 (2005); see William A. Archer, 55 ECAB 674 (2004).

4

disabled for each period of disability claimed as a result of the accepted employment injury.8
The earliest date that appellant was excused from work is December 2, 2009, for which he
received compensation. He, therefore, did not provide any medical evidence establishing that he
was disabled beginning on November 22, 2009 as a result of his accepted employment condition.
On appeal, appellant alleged that his pain kept him from doing his work as he was
waiting for his surgery and that his physician sent medical documents to support this claim. The
issue of whether a claimant’s disability is related to an accepted condition is a medical question
that must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning.9 Despite appellant’s allegations, the
Board finds that no such medical evidence was provided demonstrating that he was disabled
from November 22 to December 2, 2009 due to his accepted shoulder condition. Thus, he has
failed to meet his burden of proof in this case.
CONCLUSION
The Board finds that appellant has not established that he was disabled from
November 22 to December 2, 2009 as a result of his accepted shoulder condition.10

8

See Sandra D.Pruitt, supra note 4; Amelia S. Jefferson, 57 ECAB 183 (2005).

9

T.F., 58 ECAB 128 (2006); K.L., Docket No. 09-2053 (issued August 9, 2010).

10

The Board notes that appellant submitted additional evidence following the March 12, 2010 decision. Since the
Board’s jurisdiction is limited to evidence that was before the Office at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, supra
note 4.

5

ORDER
IT IS HEREBY ORDERED THAT the March 12, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: June 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

